 


109 HR 1248 IH: Government Labor Neutrality Act of 2005
U.S. House of Representatives
2005-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1248 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2005 
Mr. Sam Johnson of Texas (for himself, Mr. Norwood, Mr. Pence, Mr. Hensarling, Mr. King of Iowa, and Mr. Marchant) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the National Labor Relations Act to prevent government agencies from requiring or prohibiting employers in the construction industry to enter into agreements with labor organizations. 
 
 
1.Short titleThis Act may be cited as the Government Labor Neutrality Act of 2005. 
2.Mandate of Government labor neutrality toward employers covered under the National Labor Relations ActSection 8(e) of the National Labor Relations Act (29 U.S.C. 158(e)) is amended by adding at the end of the first proviso the following: Provided further, That notwithstanding any other provision of this Act, an agency or department of the Government, an agent acting on the Government’s behalf, a recipient of a Federal grant or financial assistance, a person who has entered into a cooperative agreement with the Government, a State or political subdivision thereof, shall not require or prohibit an employer in the construction industry to enter into an agreement with a labor organization in connection with any construction, alteration, painting, or repair work.. 
 
